DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending.

Response to Amendment
The amendments to the claims filed on October 18, 2021 have been entered. 

Allowable Subject Matter
Claims 1-16 are allowed. Independent claims 1 and 15 contain allowable subject matter as indicated below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a shielding for a signal connector, comprising: a plurality of shielding walls arranged to electromagnetically shield a signal contact of the signal connector; a forward end open for receiving a mating connector along the insertion direction; and a longitudinal circumferential retention element extending along a circumferential direction of the shielding, the shielding is formed monolithically, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 15, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method for manufacturing a shielding for a signal connector, comprising: providing a flat sheet material; shaping the flat sheet material by stamp-bending to form a longitudinal element in the flat sheet material; and bending the flat sheet material perpendicular to the longitudinal element after forming the longitudinal element, the sheet material is bent to form a plurality of shielding walls for shielding a signal contact of the signal connector, the longitudinal element forms a longitudinal circumferential retention element in the shielding, as recited in claim 15, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831